Title: Report of Tonnage Duties Received in Each of the States, [11 May 1790]
From: Hamilton, Alexander
To: 


Treasury-Department, 11th. May 1790.[Communicated on May 11, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury respectfully submits an Abstract of the duties which have accrued on the Tonnage of ships or vessels, from the first day of September to the thirty first day of December last, pursuant to the order of the House of Representatives of the fifth Instant.

Abstract of Duties which have accrued on the Tonnage of foreign and domestic Vessels from the first of September to the thirty first of December 1789.

States.
Foreign Tonnage.
Domestic Tonnage.
Total Amount of Tonnage.


New Hampshire
469. 50 
339. 30 
808. 80 


Massachusetts
4 829. 37½
3 855. 60 
8 684. 97½


Connecticut
618.  8 
722. 47½
1 340. 55½


New York
8 739. 87½
1 496. 66½
10.236. 54 


New Jersey
83. 50 
224. 31 
307. 81 


Pennsylvania
11.587. 64 
1 515.  6 
13.102. 70 


Delaware
603. — 
123. 96 
726. 96 


Maryland
4.994.  5½
1 728. 88½
6 722. 94 


Virginia
11.210. 93½
1 423. 30½
12.634. 24 


South Carolina
4 630. 59 
433. 84 
5 064. 43 


Georgia
2 600. 17 
126. 65 
2 726. 82 



50.366. 72. 
11.990.  5 
62.356. 77 


Alexr. Hamilton.Secy. of the Treasury.
 